Citation Nr: 1702498	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to an initial compensable rating for a skin disorder, and effective date earlier than June 22, 2006 for the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty from October 1963 to September 1967.

These matters are on appeal from a December 2006 and March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2009, the Veteran testified at an informal conference hearing before a Decision Review Officer (DRO) at the above-cited RO.  In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a VA Central Office hearing in Washington, D.C. (Board hearing at the Central Office).  Transcripts are of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence and the Veteran waived RO jurisdiction of such evidence.  Additional evidence was received by the Board in May 2014.

In July 2014, the Board remanded this case for further development; the claims for service connection for a respiratory disorder, diabetes mellitus, and hypertension, are now ready for disposition.

With regard to the Veteran's claim for service connection for a skin condition, the Board notes that a March 2015 rating decision granted service connection for a skin condition and assigned a noncompensable rating, effective June 22, 2006.  However, in a July 2015 notice of disagreement, the Veteran disagreed with the noncompensable rating and effective date assigned for the grant of service connection for a skin condition.  Unfortunately, a statement of the case (SOC) has not been issued addressing this matter and as such, this matter is addressed in the remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial compensable rating for a skin condition and an effective date earlier than June 22, 2006, for the grant of service connection for a skin condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a diagnosed respiratory disorder at this time.

2.  The Veteran does not have diabetes mellitus, type II, or hypertension that is related to active duty service, and the most competent and credible evidence is against a finding of an etiological relationship between the Veteran's currently diagnosed diabetes mellitus, type II, or hypertension and his active service, to include exposure to photochemicals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  Diabetes mellitus, type II and hypertension, were not incurred in or aggravated by service, and may not be presumed related to service or exposure to photochemicals therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed diabetes mellitus, type II, respiratory disorder, and hypertension.  The Board finds that all of the VA examiners considered the evidence of record and the reported history of the Veteran and conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters.  Hence, the Board finds that the VA examinations in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a respiratory condition, diabetes mellitus, and hypertension that are related to exposure to photochemicals during his service as a photographer.

In statements in support of his claim and testimony before a DRO and the Board, the Veteran has stated that during service there were no State and Federal guidelines mandating the use and disposal of photochemicals.  He indicated that he worked in darkrooms that were not ventilated and that protective devices, including gloves and proper clothing, were not provided.  He cited to studies which suggested a relationship between photochemical exposure and subsequent kidney damage linked to diabetes mellitus and hypertension.  He also cited to research that suggested a relationship between photochemical exposure, rashes, and respiratory disorders. 
In a September 2006 statement, he contended that during service in March or April 1964, he was assigned to a detail that entailed scraping old and applying new paint to metal buildings located in the helicopter maintenance area.  On the second or third day on his detail, he began to experience an intense headache, breathing difficulties, high fever, and a rash.  He was instructed to report to the base dispensary and an attending medical staff told him that the physicians suspected that he had exposed to harmful fumes or matter while working on the paint detail.

The Veteran's service treatment records (STRs) include a July 1963 enlistment examination which reflects a notation of whooping cough.  A July 1964 chest X-ray examination was within normal limits.  Clinical notes include treatment for a cough in February, April and June 1966.  A September 1967 report of medical history indicates a history of a chronic cough and treatment for a prolonged cough.  However, a September 1967 separation examination indicates that he had a chronic cough in July 1967 with no complications or sequelae.

Post-service, private treatment records include a November 2002 report which reflects uncontrolled hypertension.  A December 2002 report indicates diagnoses of status post URTI (upper respiratory tract infection) and tobacco use disorder.  A December 2004 report indicates new onset diabetes mellitus.  A May 2005 report indicates a complaint of a cough and diagnosis of bronchitis. 

On April 2010 VA diabetes mellitus examination in April 2010, the examiner indicated that the computer medical record was reviewed, but there is no indication that private medical records were reviewed.  The examiner diagnosed diabetes mellitus, type II; hypertension; and "occasional shortness of breath."  The examiner opined that it was not likely that any respiratory condition, diabetes, or hypertension were due to exposure to photochemicals.  However, no rationale was provided in support of the opinion.

In a February 2011 addendum, a VA examiner opined that the Veteran's diabetes mellitus, type II, was not caused by the Veteran's exposure to photochemicals during service based on the rationale that while prolonged chemical exposure may cause liver damage, which in turn may cause diabetes mellitus, type II, the Veteran had no evidence of liver damage.

With regard to hypertension, the examiner opined that the Veteran had essential hypertension which was not caused by any other factors.

With regard to a respiratory disorder, the examiner opined that the Veteran's "occasional shortness of breath" was not caused by or a result of his exposure to photochemicals during service, based on the rationale that his private treatment records showed no complaints of a respiratory condition and that there was no evidence of respiratory condition during service.  The examiner opined that if the Veteran did have a respiratory problem, it was due to his years of tobacco use.  

However, in the July 2014 remand, the Board found that the April 2010 VA examination and opinion and February 2011 addendum were inadequate for adjudication purposes inasmuch as they appeared to be a based on a cursory and inaccurate review of the claims file.  The Board noted that contrary to the 2011 VA examiner's finding, the STRs and private treatment records did in fact reflect respiratory symptoms.  Accordingly, the Board remanded the claims and requested that a VA examiner conduct a complete and thorough review of the claims file and provide an opinion as to whether the claimed disabilities were related to service.

Private treatment records from the Veteran's primary care physician, Dr. M.R.C., include a January 2014 report which shows that the Veteran denied chest pain, dyspnea, cough, and wheezing.

In a May 2014 opinion, Dr. M.C.S. opined that due to his extensive exposure to photographic chemicals it is highly possible that the Veteran's exposure to photographic chemicals is directly connected and/or related to his work as a photographer during service, based on his medical training and extensive knowledge of toxic and hazardous material, and his examination/consultation of the Veteran.  He further stated that current OSHA's Material Safety Data Sheets prescribed procedures for working in photographic environments and safe handling of photographic chemicals.  However, during service the Veteran worked without any of the currently mandated protective procedures and guidelines required for working in a photographic laboratory.  Therefore, it is highly likely that he absorbed and inhaled large amounts of various highly toxic and hazardous photographic chemicals.  

In September 2014, Dr. M.C.S. opined that his earlier opinion was that his exposure was "likely" related to hypertension, a respiratory disability, and diabetes.  He opined that the Veteran's diabetes, hypertension, and respiratory condition have a "less than 50% likelihood" of directly causing these conditions.

In this regard, the terminology "likely" in the May 2014 opinion without further explanation provides an insufficient basis for an award of service connection, limiting the probative value of the opinion.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Pursuant to the Board's remand, on October 2014 VA diabetes mellitus and hypertension Disability Benefits Questionnaire (DBQ) examinations, the examiner indicated a history of diabetes since December 2004 and a history of hypertension since 1980, per the Veteran.  The STRs indicated no evidence of treatment or diagnosis for hypertension or diabetes mellitus.

The examiner opined that hypertension and diabetes mellitus, type II, are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that he was diagnosed with hypertension in 1980 per the Veteran.  He had essential hypertension (hypertension that was not caused by any other factors).  Literature review indicates that prolonged photochemical exposure may cause liver damage, which may cause diabetes mellitus, type II and kidney damage, which may cause hypertension.  However, the Veteran's liver and kidney function tests were considered normal according to a September 2014 progress note from his provided by his primary care physician Dr. M.C.S.  There is no evidence of kidney or liver damage in this Veteran.

On October 2014 VA respiratory conditions DBQ examination, the examiner noted that he was treated for a chest cold and rubella in March 1964 and cold symptoms in June 1966.  He noted a history of complaints of dyspnea with exercise for the past 25 years.  He also had intermittent dry cough one per month on average.  He was not diagnosed with lung disease, had not been evaluated by a pulmonologist, and did not take any medications.  He discussed his symptoms with his primary care physician, Dr. M.C.S., but no further work-up was ordered by the physician.  The Veteran noted his exposure to photochemicals between 1963 and 1967.  In April of 2010, a pulmonary function test (PFT) was performed.  An October 2014 chest X-ray examination indicated no acute cardiopulmonary abnormalities.

With regard to the respiratory disorder, the examiner opined that the Veteran did not have a respiratory condition that pre-existed service or one at the time of the retirement from service based on the September 1967 separation examination.  No pathology was found for respiratory disorder on this examination.  The Veteran complained of some dyspnea with exercise.  However, his physical examination was normal and his chest X-ray was normal and his PFT April 2010 was nondiagnostic.  He did not meet diagnostic criteria for any respiratory disease; no pathology was found.

The examiner noted that in consideration of the Veteran's claims she considered literature regarding the effects of photochemical exposure on kidney function and liver disease due to photochemical exposure presented for her review by the Veteran.  During the examinations, the examiner also spoke with the Veteran's primary care physician and asked him if he was aware of any particular literature which would support a connection between photochemical exposure and diabetes mellitus and hypertension.  However, Dr. M.C.S. was not aware of such literature.
 
The Board finds that the claims must be denied.

With regard to the Veteran's claimed respiratory disorder, there is no medical evidence of any diagnosed respiratory disorder either during or since the Veteran's service.  The Board acknowledges that the record reflects diagnoses of a URTI and bronchitis post service.  However, these diagnoses were made prior to the filing of the June 2006 claim for service connection for a respiratory disorder.  Therefore, these diagnoses made prior to the filing of the current claim, would not satisfy the requirement of a current disability.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 
	
To the extent that the Veteran complains that he has complaints of coughing and dyspnea, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against this claim.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a respiratory disorder.  Moreover, a VA examiner specifically concluded in October 2014 that the Veteran did not meet the diagnostic criteria for any respiratory disease.

In any event, even if a respiratory disorder had been diagnosed, this would not provide a basis to the grant as there is insufficient competent evidence of an etiological relationship between any claimed respiratory disorder and the Veteran's service.

With regard to the Veteran's diabetes mellitus and hypertension, the STRs are void of any diagnosis of diabetes mellitus.  The Board therefore finds that diabetes mellitus and hypertension are not shown during service.  Moreover, the earliest post-service medical evidence of diabetes mellitus is in December 2004, which is about 37 years after service.  With regard to hypertension, the Veteran claimed a diagnosis of hypertension since 1980, which is about 13 years after service.  As such, continuity of symptomatology has not been established for diabetes mellitus or hypertension.  Finally, there is no competent medical evidence to show that the Veteran has diabetes mellitus or hypertension that is related to his service, to include exposure to photochemicals. 

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously (this was the basis of the Board remand in order to address this medical question).  In this regard, the Board finds that the VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physicians concluded that the Veteran did not have a diagnosed respiratory disorder and that his hypertension and diabetes mellitus were not related to his service or to any photochemical exposure therein.  The examining physicians provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the VA medical opinions are supported by the September 2014 medical opinion of the Veteran's own private primary care physician, Dr. M.C.S.

Further, although the Veteran provided several articles regarding photochemical exposure and hypertension, diabetes mellitus, and respiratory disorders, these articles provide speculative generic statements.  As these articles do not specifically state an opinion as to whether the Veteran has a currently diagnosed respiratory disorder and whether any claimed respiratory disorder, hypertension, and diabetes mellitus are etiologically related to the Veteran's service, they lack probative value in the consideration of the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a currently diagnosed respiratory disorder and the etiology of hypertension and diabetes mellitus, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a respiratory disorder, hypertension, and diabetes mellitus, type II and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).







ORDER

Service connection for diabetes mellitus, Type II, is denied.

Service connection for hypertension, is denied.

Service connection for a respiratory disorder, is denied.


REMAND

With regard to the claim for entitlement to an initial compensable rating for a skin disorder, and effective date earlier than June 22, 2006 for the grant of service connection, in March 2015 the RO granted service connection and assigned a noncompensable rating for a skin disorder, effective June 22, 2006.  However, in a July 2015 notice of disagreement, the Veteran expressed disagreement with the effective date and the noncompensable rating assigned the skin disorder.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing the issue of entitlement to an initial compensable rating and effective date earlier than June 22, 2006 for the grant of service connection for a skin disorder.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board and the RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


